Citation Nr: 0508018	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-05 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a skin 
disorder claimed as secondary to exposure to herbicide 
agents, including Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to September 1969.  This claim is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas.  In March 2003 the 
veteran withdrew a claim seeking service connection for a 
prostate disorder.  In April 2003 he withdrew a Travel Board 
hearing request.  


FINDINGS OF FACT

1.  An unappealed rating decision in November 1984 denied 
service connection for residuals of herbicide orange exposure 
(finding that no such disability, specifically chloracne, was 
shown) and for atopic dermatitis, finding that such 
disability was allergy related, and that skin complaints had 
not been noted or treated in service. 

2.  Evidence received since the November 1984 rating 
decision, to the extent it is new does not relate to the 
matter at hand, does not show the veteran has an herbicide 
related skin disability or to relate any skin disorder he may 
have to service/herbicide exposure therein, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the November 1984 decision denying 
service connection for Agent Orange residuals and for atopic 
dermatitis is not new and material, and the claim of service 
connection for a skin disorder, including as due to Agent 
Orange exposure, may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  Notably, the duty 
to assist provisions of the VCAA regarding scheduling 
examinations and/or obtaining a medical opinion do not apply 
until a previously denied claim has been reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  [Regulations implementing the VCAA 
include a new definition of new and material evidence.  The 
new definition applies to all claims to reopen filed on or 
after August 29, 2001, and applies in the instant case.]  

Well-groundedness is not an issue; this matter has been 
addressed on the merits.  The veteran was notified why the 
claim was denied in the November 2002 rating decision and in 
a February 2003 statement of the case (SOC).  A September 
2002 letter (before the decision appealed), while not 
specifically mentioning "VCAA," informed the veteran what 
evidence was needed to establish service connection, and of 
his and VA's respective responsibilities in claims 
development.  While the letter advised the veteran that he 
should submit additional evidence in support of his claim 
within 30 days, it also advised him that evidence received 
within a year would be considered.  A VA Form 21-4138 
received in June 2004 indicates that he has no further 
evidence to submit.  Everything received to date has been 
accepted for the record, and considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the September 2002 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was needed to establish 
service connection (and by inference what the veteran should 
submit).  The SOC also informed him of provisions of 
38 C.F.R. § 3.156 (effective August 29, 2001) and of 
pertinent provisions of the VCAA.  At page three of the SOC, 
he was requested to provide "any evidence in [his] 
possession that pertains" to the claim.  He has received all 
essential notice and responded he has nothing further to 
submit; he is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and available private 
medical records.  The RO attempted, in January and March 
2004, to obtain private medical records from a certain 
physician.  The veteran was advised that these records were 
sought and was asked to assist in the matter.  The records 
have not been received.  The Board observes that "the duty 
to assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran 
has not identified any pertinent records outstanding.  In a 
petition to reopen, the duty to assist by arranging for an 
examination or obtaining a medical opinion does not attach 
until the claim is reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii), supra.  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Basis

Evidence of record in November 1984 included service medical 
records which showed that the report of medical examination 
at service separation in September 1969 made no mention of 
complaints, findings, or diagnosis of a skin disorder.  The 
veteran's skin was clinically evaluated as normal on 
separation examination.  

In August 1984 the appellant submitted a claim seeking 
service connection for a "rash" he attributed to exposure 
to Agent Orange.  

On October 1984 VA Agent Orange examination the veteran 
provided a history of exposure to Agent Orange.  He added 
that he had no acne prior to serving in Vietnam nor any 
significant acne since that time (emphasis added).  
Examination showed patches of erythema, edema, and scaling of 
the neck and behind the knees.  It was reported that these 
symptoms tended to be seasonal in nature, occurring more in 
the Fall.  Probable atopic dermatitis related to allergy 
exposures encountered in Vietnam, with no current evidence of 
chloracne, was diagnosed.  

Service connection for "probable atopic dermatitis" was 
denied by the RO in November 1984.  The RO found that the 
veteran's service medical records were negative for any skin 
complaints, that the evidence did not show a chronic skin 
disability in service, and that evidence did not show that 
chloracne or any Agent Orange related skin disease was 
manifested.  The veteran was notified of this decision in 
December 1984, and did not appeal it.  

The veteran sought to reopen a claim seeking service 
connection for "skin rash" due to Agent Orange in August 
2002.  

A September 1997 private operative note shows that bilateral 
gynecomastia (notably, not an enumerated Agent Orange related 
disease) was diagnosed and that a bilateral subcutaneous 
mastectomy was performed.  The veteran expressed concern 
about cancer as he had been exposed to Agent Orange, but 
examination did not show firm nodules that would suggest such 
a finding.  

Private progress notes, dated in January, March, and 
September 2002 and June 2003, show that on examination the 
veteran's skin was within normal limits.  

Review of other private medical records dated from 1986 to 
2002 revealed no skin- complaints or treatment.  

A June 2003 note from a private osteopath indicates that the 
veteran has a history of exposure to Agent Orange in Vietnam 
and continues to have "adverse effects" from the exposure.  
Specific disorders are not mentioned.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with an 
enumerated disease who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996); 64 
Fed. Reg. 59232, 59236-37 (1999).  Neither atopic dermatitis 
nor gynecomastia is an enumerated disorder.  38 C.F.R. 
§ 3.309(e).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The Federal Circuit has held, 
however, that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the new criteria apply.  Under the amended version of 38 
C.F.R. § 3.156(a), "new" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

By a November 1984 decision, the RO denied service connection 
for residuals of herbicide orange exposure and for "atopic 
dermatitis" on the bases that disability residual from Agent 
Orange exposure (such as chloracne) was not shown, and that a 
skin disorder was not manifested or treated in service (and 
essentially that there was no nexus between any current skin 
disability and the veteran's service/exposure to agent Orange 
therein).  The veteran did not appeal that decision.  It is 
final, and the claim may not be reopened, and the disposition 
revised, unless new and material evidence is received.  38 
U.S.C.A. §§ 7105, 5108.

In the circumstances of this case, for evidence to be new and 
material, it would have to be evidence not previously of 
record that either shows that the veteran has an Agent Orange 
related (presumptive) skin disorder, or evidence that shows 
the veteran has a skin disorder and relates it to 
service/Agent Orange exposure therein.

The reports of outpatient treatment at various private 
medical facilities are "new" only in the sense that they 
were not previously of record.  However, they are devoid of 
any findings pertaining to a skin disorder.  They do not tend 
to show that the veteran had a skin disorder in service, or 
that he now has a skin disorder that is somehow related to 
service/Agent Orange exposure therein.  They do not relate to 
an unestablished fact necessary to substantiate the claim, 
and do not raise a reasonable possibility of substantiating 
the claim.  

Regarding the veteran's own assertions that he now has a skin 
disorder which is related to service, such lay statements are 
not competent evidence inasmuch as opinions regarding such 
matters require medical expertise, and laypersons lack such 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, competent evidence received since November 1984 does 
not address the matter at hand, and is not new and material.


ORDER

The appeal to reopen a claim of service connection for a skin 
disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


